PER CURIAM.
The exact issue presented in this petition for writ of mandamus has been decided in two opinions recently released. Ex parte City of Huntsville Hospital Bd., 366 So.2d 684 (Ala.1978), and Medical Service Administration v. Dickerson, 362 So.2d 906 (Ala. 1978). On the authority of those cases, the petition for writ of mandamus is granted and the trial judge is directed to withdraw and vacate his order transferring this case to the Circuit Court of Washington County.
WRIT GRANTED.
TORBERT, C. J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.